United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Eatontown, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-512
Issued: July 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 7, 2014 appellant, through her attorney, filed a timely appeal from an
October 7, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of total disability on June 15,
2010 causally related to her December 1, 2009 work injury.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated May 23, 2013, the
Board set aside OWCP’s August 23, 2012 decision denying reconsideration. A limited review of
the May 17, 2012 report of Dr. Michael J. Cunningham, a Board-certified orthopedic surgeon,
1

5 U.S.C. § 8101 et seq.

contained a new opinion regarding the cause of appellant’s avascular necrosis of the right hip,
hip replacement, back, shoulder and carpal tunnel conditions. The Board remanded the case for
a merit decision on appellant’s recurrence claim.2 The facts of the case as set forth in the
Board’s prior decision are incorporated herein by reference.
Appellant’s claims of traumatic injury a December 1, 2009 was accepted for a right hip
strain sustained while moving mail hampers. She stopped work from December 3, 2009 to
January 3, 2010 and returned to full-time regular duty on January 4, 2010.
Appellant stopped work on June 15, 2010 and did not return. On June 20, 2010 she filed
a recurrence of disability claim alleging that her June 15, 2010 work stoppage was causally
related to her December 1, 2009 work injury.
Appellant submitted reports from
Dr. Cunningham, a Board-certified orthopedic surgeon. On June 15, 2010 Dr. Cunningham
noted her history of injury and diagnosed right hip avascular necrosis, stage four. He discussed
continued conservative treatment and a total hip replacement with appellant. On June 25, 2010
Dr. Cunningham requested authorization for total hip replacement surgery. On August 30, 2010
OWCP also received a July 20, 2010 addendum report from Dr. Kimberly Atienza, an internist,
who summarized appellant’s treatment for right hip pain. Dr. Atienza concluded that, following
June 14, 2010, appellant’s hip pain recurred and she was no longer physically able to work.
By decision dated November 9, 2010, OWCP denied the recurrence claim. It found that
the factual and medical evidence was insufficient to establish that the claimed recurrence
resulted from the accepted work injury.
On November 15, 2010 appellant requested a hearing, which was held on
March 31, 2011. She asserted that her avascular necrosis and right shoulder condition were due
to her accepted hip injury. On June 5, 2011 appellant submitted additional reports from
Dr. Cunningham. On August 10, 2010 Dr. Cunningham listed an impression of probable
avascular necrosis with severe degenerative changes of the right hip. On September 9 and 23,
2010 he noted an impression of severe degenerative changes of the right hip, secondary to injury
sustained on December 1, 2009. On November 4, 2010 Dr. Cunningham noted an impression of
severe degenerative changes of the right hip, secondary to hip injury, including the sprain, which
occurred on December 1, 2009 originally with a reinjury occurring on June 14, 2010, as
previously described.
Records from the Bayshore Community Hospital dated January 19, 2011 state that
appellant underwent surgery for a total right hip replacement on January 19, 2011. Appellant’s
postoperative diagnosis was stated as right hip osteoarthritis.
By decision dated June 28, 2011, an OWCP hearing representative affirmed the
November 9, 2010 decision. The hearing representative found that appellant did not establish
that her necrotic hip condition was currently related to the December 1, 2009 work incident.
Further, the medical evidence was insufficient to support that the accepted hip strain caused her
June 15, 2010 recurrence of disability.

2

Docket No. 12-1830 (issued May 23, 2013).

2

On October 3, 2011 appellant’s attorney requested reconsideration of the June 28, 2011
OWCP decision. He argued that Dr. Cunningham provided medical rationale to establish that
the recurrence of injury beginning June 14, 2010 and appellant’s subsequent right hip
replacement surgery were directly related to the December 1, 2009 work injury. Counsel
contended that her right shoulder condition was also a result of her hip replacement surgery and
rehabilitation. In a March 15, 2011 report, Dr. Cunningham listed diagnoses of status post total
right hip replacement, bilateral shoulder impingement and possible early mild right carpal tunnel
symptoms. On April 26, 2011 he noted an impression of status post right total hip replacement
with some intermittent pain. Dr. Cunningham repeated the hip and shoulder diagnoses on
May 10 and June 14, 2011.
In a narrative report dated October 10, 2011, Dr. Cunningham explained that he had
treated appellant for her right hip injury since June 15, 2010. An x-ray evaluation performed in
his office revealed severe degenerative changes of the right hip, consistent with avascular
necrosis, stage four. Dr. Cunningham also reviewed an x-ray from the date of injury,
December 1, 2009, which revealed some mild irregularity of the femoral head. This was
consistent with an early collapse of the articular surface and attributable to early avascular
necrosis. Based upon the radiographic findings, appellant’s accepted injury resulted in a severe
exacerbation of a previously undiagnosed underlying condition, avascular necrosis of the right
hip, which necessitated the right hip replacement surgery.
By decision dated January 5, 2012, OWCP denied modification of the June 28, 2011
decision.
Appellant, through counsel, requested reconsideration on May 25, 2012. Counsel argued
that Dr. Cunningham’s report supported the causal relationship between her right hip condition
and the resulting surgery and her December 1, 1999 work injury. In January 5, 2012 report,
Dr. Cunningham related appellant’s diagnoses as status post right hip replacement, chronic low
back pain, rule out carpal tunnel syndrome and status post old right shoulder arthroscopy with
recurrent impingement symptoms. On May 17, 2012 he noted that he first saw appellant on
June 15, 2010 for complaints of right hip pain. Dr. Cunningham related that he performed x-rays
on that date, which revealed stage-four avascular necrosis with severe degenerative changes. He
noted the history of appellant’s December 1, 2009 work injury and stated that the x-rays taken on
the date of injury revealed mild irregularity of the femoral head consistent with the earliest stages
of avascular necrosis. Dr. Cunningham performed a total right hip replacement surgery on
January 19, 2011. He addressed appellant’s progress postoperatively, including bilateral
shoulder pain and a mild flare of carpal tunnel syndrome as a result of walker usage related to the
surgery. Dr. Cunningham diagnosed avascular necrosis of the right hip, with right hip strain; low
back pain with right radiculopathy; carpal tunnel syndrome of the right wrist and right shoulder
impingement syndrome. He opined that the work-related right hip strain exacerbated appellant’s
previous underlying hip pathology of avascular necrosis and worsened her hip degeneration
which caused a recurrence of disability. Dr. Cunningham opined that her low back pain, with
right radiculopathy, was related to the work injury as a consequence of the stress from gait
alteration, as a result of the injury and subsequent hip problems. He opined that the carpal tunnel
syndrome and right shoulder impingement syndrome, while preexisting, were also causally
related to the injury as a result of stress due to chronic usage of assistive walking devices that
were needed because of the altered gait resulting from the hip injury.

3

By decision dated August 23, 2012, OWCP denied appellant’s request for
reconsideration.
On remand additional treatment records reports from Dr. Cunningham dated February 15,
2011 through September 6, 2012 were submitted to the record.
By decision dated October 7, 2013, OWCP denied modification of its January 5, 2012
decision.
LEGAL PRECEDENT
An individual who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of establishing by the weight of the substantial, reliable and
probative evidence that the disability for which compensation is claimed is causally related to the
accepted injury.3 This burden includes the necessity of furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound medical rationale.4 Where no such rationale is present, medical evidence
is of diminished probative value.5
ANALYSIS
OWCP accepted that on December 1, 2009 appellant sustained a right hip sprain when
she applied pressure to her right leg to get the mail hamper cart into the “tight” set up and felt a
pulling, tearing feeling at the hip/groin area over her right leg. Appellant filed a claim alleging
that she sustained a recurrence of disability on June 15, 2010 due to her December 1, 2009 work
injury. Specifically, she is asserting that right hip avascular necrosis with resultant total right hip
replacement and other conditions such as right shoulder and right carpal tunnel conditions, which
resulted from her altered gait were causally related to the December 1, 2009 work injury.
The Board finds that appellant did not meet her burden of proof to submit medical
evidence establishing a recurrence of disability. None of the medical evidence submitted by her
contains a rationalized opinion on causal relationship.
In the July 20, 2010 report, Dr. Atienza noted appellant’s treatment for hip pain and
concluded that she could no longer work due to hip pain which recurred June 14, 2010.
However, she did not offer a firm diagnosis or any medical rationale as to why appellant’s hip
pain recurred or whether it was causally related to the December 1, 2009 work injury.

3

Charles H. Tomaszewski, 39 ECAB 461, 467 (1988); Dominic M. DeScala, 37 ECAB 369, 372 (1986). Under
20 C.F.R. § 10.5(x), a recurrence of disability is defined, in part, as an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which had resulted from a previous injury
or illness without an intervening injury or new exposure to the work environment that caused the illness.
4

Mary S. Brock, 40 ECAB 461, 471-72 (1989); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

5

Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

4

Several reports were received from Dr. Cunningham, who diagnosed right hip avascular
necrosis for which appellant eventually underwent total right hip replacement. He also noted
several other medical conditions. However, in the majority of his reports, Dr. Cunningham did
not offer an opinion regarding the cause of the avascular necrosis or the other medical
conditions.6 In his October 10, 2011 report, he stated that an x-ray from the date of injury,
December 1, 2009, revealed some mild irregularity of the femoral head, which was consistent
with an early collapse of the articular surface, consistent with early avascular necrosis. Based on
the radiographic finding, Dr. Cunningham concluded that appellant’s accepted injury resulted in
a severe exacerbation of a previously undiagnosed underlying condition, avascular necrosis of
the right hip, which necessitated the right hip replacement. He, however, failed to provide a
well-reasoned explanation as to how avascular necrosis of the right hip was aggravated by the
December 1, 2009 employment incident and whether and how the accepted right hip sprain
caused the claimed June 15, 2010 recurrence of disability. Medical conclusions unsupported by
rationale are of little probative value.7
In his May 17, 2012 report, Dr. Cunningham again related that the x-rays taken on the
date of injury revealed mild irregularity of the femoral head consistent with the earliest stages of
avascular necrosis. He opined that the work-related right hip strain exacerbated appellant’s
previous underlying hip pathology of avascular necrosis of the right hip and that the worsening
of her hip degeneration caused the recurrence of disability. Dr. Cunningham opined that her low
back pain, with right radiculopathy, was related to the work injury as a consequence of the stress
from gait alteration, as a result of the injury and subsequent hip problems. He also opined that
the carpal tunnel syndrome and right shoulder impingement syndrome, while preexisting, was
also related to the injury as a result of stress due to chronic usage of assistive walking devices
that were needed because of the altered gait as a result of the hip injury. However,
Dr. Cunningham’s opinions lack sufficient medical rationale as no explanation is provided why
appellant’s hip pathology was exacerbated by the December 1, 2009 employment injury. He
merely states that the underlying hip pathology of avascular necrosis of the right hip was
undiagnosed and was exacerbated with no medical explanation as to how or why this occurred
was not provided. Medical conclusions unsupported by rationale are of little probative value.8
The evidence is insufficient to establish that the avascular necrosis and hip replacement
are causally related to the employment injury.9
On appeal, appellant, through counsel, argues that Dr. Cunningham’s medical reports
establish that her preexisting undiagnosed avascular necrosis condition was exacerbated at the
time of injury which resulted in a hip replacement and other medical conditions. However, the

6

Michael E. Smith, 50 ECAB 313 (1999) (medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship).
7

Willa M. Frazier, 55 ECAB 379, 384 (2004).

8

See M.W., 57 ECAB 710 (2006).

9

Other diagnosed conditions of right carpal tunnel syndrome and right shoulder impingement have not been
adjudicated by OWCP and are not presently before the Board.

5

medical evidence did not contain either a firm diagnosis or a rationalized explanation as to how
the accepted incident caused or aggravated the avascular necrosis condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of disability on or after June 15, 2010 due to her December 1, 2009 work
injury.
ORDER
IT IS HEREBY ORDERED THAT the October 7, 2013 decision of the Office of
Workers’ Compensation Programs affirmed.
Issued: July 9, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees;’ Compensation Appeals Board

6

